Citation Nr: 0831898	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-38 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1973 to June 1975 
and from May 1976 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2008, the veteran, his spouse and daughter appeared, 
by way of a videoconference hearing, before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his videoconference hearing, the veteran testified that he 
had treatment at a VA medical center all the time.  Review of 
the file discloses that the last VA examination was in July 
2003 and that VA clinical notes were last obtained in March 
2003.  This was before the veteran lost his job and filed the 
current claim in October 2003.  Under these circumstances, 
the RO should obtain current VA clinical records and a 
current VA examination and medical opinion.  See 38 U.S.C.A. 
§ 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should obtain a complete copy of the 
veteran's VA medical records, beginning 
in March 2003 to the present, and 
associate them with the claims folder.  

2.  The one disability for which 
service connection has been established 
is a chronic lumbosacral strain, with 
bulging disc L4-L5 and disc herniation 
L5-S1, currently rated as 60 percent 
disabling.  The veteran should be 
scheduled for a VA examination of his 
spine.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  Any tests or studies 
deemed necessary to respond to the 
following inquiries should be done.  
The examiner should provide a complete 
explanation in response to the 
following.  

a.  Describe all limitations of 
thoracolumbar spine motion.  Special 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability and 
weakness.  The examiner must obtain 
active and passive range of motion (in 
degrees), state if there is any 
limitation of function and describe it.  
If possible, the examiner should 
estimate any additional limitation of 
motion during flare-ups, in degrees.  

b.  Describe all neurologic deficits 
associated with the service-connected 
back disorder, characterizing them as 
mild, moderate or severe.  If there are 
no associated neurologic deficits, the 
examiner should so state.  

c.  Express an opinion as to whether it 
is at least as likely as not that the 
service-connected back disorder would 
prevent the veteran from engaging in 
substantially gainful employment 
compatible with his education and 
experience.  

3.  The agency of original jurisdiction 
should then readjudicate this claim in 
light of any evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


